Citation Nr: 9926001	
Decision Date: 09/13/99    Archive Date: 09/21/99

DOCKET NO.  91-22 601	)	DATE
	)
	)

On appeal from the
U.S. Department of Veterans Affairs (VA) Regional Office (RO)
 in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an effective date prior to 24 August 1993 for 
the grant of service connection for arteriosclerotic heart 
disease.


REPRESENTATION

Appellant represented by:	American Red Cross


WITNESS AT HEARINGS ON APPEAL

Appellant 


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

The veteran had active service from May 1943 to November 
1945.  He received the Combat Infantryman Badge, among other 
awards.  He was a Prisoner of War (POW) of the German 
government from late December 1944 to late April 1945.

This appeal originally arose from an August 1990 rating 
action which denied service connection for coronary artery 
disease (CAD) with residuals of coronary bypass surgery and a 
compensable rating for residuals of malnutrition; a November 
1990 rating action which denied service connection for 
beriberi heart disease and a gastric disorder; and a July 
1991 Hearing Officer's decision which denied service 
connection for heart disease as secondary to the service-
connected residuals of malnutrition.  

At the March 1991 and February 1993 RO hearings on appeal, 
the veteran withdrew from appellate consideration the issue 
of a compensable rating for residuals of malnutrition.  With 
respect to the issue which had been developed and adjudicated 
as a claim for service connection for a gastric disorder, he 
clarified at the March 1991 hearing that he was actually 
seeking service connection for an acquired psychiatric 
disorder, to include gastric disturbances as manifestations 
of the psychiatric disorder, and not service connection for a 
gastric disorder separate and distinct from the psychiatric 
disorder.  By rating action of November 1991, the RO granted 
service connection for anxiety with depression, effective 21 
March 1991. By rating action of April 1992, the RO expanded 
the grant of service connection for anxiety with depression 
to include depression manifested by gastrointestinal 
complaints; this constitutes a full grant of the benefit 
sought on appeal with respect to the addition of gastric 
disturbances as a component of the service-connected acquired 
psychiatric disease entity.  At the June 1994 RO hearing on 
appeal, the veteran's representative reiterated that the 
claim for a compensable rating for residuals of malnutrition 
had been withdrawn from appellate consideration, and that the 
matter of service connection for a gastric disorder had been 
settled to the veteran's satisfaction in previous rating 
actions.

This appeal also originally arose from a July 1993 Hearing 
Officer's decision which denied service connection for heart 
disease as secondary to the service-connected anxiety with 
depression manifested by gastrointestinal complaints.

By rating action of January 1995, the RO granted service 
connection for arteriosclerotic heart disease with a history 
of a coronary artery bypass graft and myocardial infarctions, 
and a 30% rating was assigned from 24 August 1993, the 
effective date of legislation authorizing service connection 
for ischemic heart disease as secondary to beriberi or 
beriberi heart disease, and based on the veteran's 
establishment of entitlement under the regulatory change; the 
veteran appealed the effective date of the grant of service 
connection, claiming an earlier effective date, and also 
appealed the 30% rating as inadequate.  By rating action of 
August 1995, the RO granted an increased rating to 60% from 
24 August 1993.  By rating action of October 1995, the RO 
granted a total disability rating based on individual 
unemployability due to service-connected disabilities.  By 
rating action of December 1996, the RO implemented a Hearing 
Officer's decision the same month which granted a 100% 
schedular rating from 24 August 1993; this constitutes a full 
grant of the benefit sought on appeal with respect to the 
issue of an increased rating for arteriosclerotic heart 
disease.  

In July 1998, the veteran gave testimony at a hearing on 
appeal conducted by the undersigned Member of the Board of 
Veterans Appeals (Board) in Washington, D.C.  At the hearing, 
and in a statement which was received in August 1998, the 
veteran withdrew his request for an advisory opinion from an 
independent medical expert in this case.     

The record shows that the veteran has another claim pending 
on appeal from an April 1990 decision of the Martinsburg, 
West Virginia VA Medical Center (VAMC) which denied 
reimbursement of the cost of unauthorized inpatient medical 
expenses at non-VA medical facilities in 1988 and 1989.  A 
Statement of the Case (SOC) in this appeal was issued in 
September 1990, with Supplemental SOCs issued in October and 
December 1990 and January 1991.  In December 1990, the 
veteran gave testimony at a hearing on appeal on this issue 
at the VAMC.  Opinions from the VA District Counsel dated in 
January and March 1991 have been associated with this appeal.  
VA Contact Reports dated 6 January and 9 August 1993 and a 16 
November 1993 letter from the Chairman of the Board indicate 
that the RO retained files pertaining to the reimbursement 
issue pending adjudication of the issue of service connection 
for arteriosclerotic heart disease, and that the veteran and 
his representative wanted further action on the reimbursement 
issue deferred pending adjudication of the service connection 
issue.  Although the RO granted service connection for 
arteriosclerotic heart disease by rating action of January 
1995, the record contains no information subsequent to 1993 
with respect to the pending reimbursement issue.  The 
reimbursement issue is thus referred to the RO, the VAMC, and 
the veteran and his representative for appropriate review and 
action.    


FINDINGS OF FACT

1. According to competent medical evidence, it is at least as 
likely as not that the veteran suffered from beriberi 
during his captivity as a POW in World War II, which 
beriberi is etiologically related to his current 
arteriosclerotic heart disease.  

2. The veteran filed an original claim for service connection 
for heart disease in July 1990.

3. On 21 March 1991, the VA received private medical evidence 
showing a nexus between the stress and malnutrition the 
veteran suffered during his captivity as a  POW and his 
current arteriosclerotic heart disease.



CONCLUSIONS OF LAW

1. Arteriosclerotic heart disease was incurred in wartime 
service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1154(b), 5107 
(West 1991); 38 C.F.R. §§ 3.303(d), 3.304(d),(e), 3.307(d) 
(1998); 38 C.F.R. § 3.309(c) (as in effect prior to            
24 August 1993).

2. Under governing law, the effective date of the grant of 
service connection for arteriosclerotic heart disease is 
21 March 1991, the date the veteran's entitlement to that 
benefit arose.  38 U.S.C.A. §§ 5101(a),  5110 (West 1991); 
38 C.F.R. §§ 3.151(a), 3.155(a), 3.400 (1998). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

The veteran contends, in effect, that he is entitled to an 
effective date prior to 
24 August 1993 for the grant of service connection for 
arteriosclerotic heart disease.  He asserts that the correct 
effective date should be March 1990, when he alleges he first 
filed a claim for service connection for that disorder.  

He states that medical evidence which he submitted in support 
of his original 1990 claim for direct service connection 
entitles him to an effective date for the grant of service 
connection from the date of that original claim, based on 
application of the provisions of 38 U.S.C.A. §§ 1110, 1112, 
1113, and 1154(b) and 38 C.F.R. §§ 3.304(d),(e), 3.307, and 
3.309, and the holding of the U.S. Court of Appeals for the 
Federal Circuit (Federal Circuit) in Collette v. Brown, 82 F. 
3d 389 (Fed. Cir. 1996), and without regard to the 
liberalizing legislation which amended 38 C.F.R. § 3.309(c) 
effective 24 August 1993 to broaden the VA's definition of 
the statutory term "beriberi heart disease" to include 
ischemic heart disease for the purpose of establishing 
service connection on a presumptive basis, when a former POW 
had a history of localized edema from beriberi during 
captivity and later developed ischemic heart disease.

He asserts that the competent medical evidence in his favor, 
consisting of sound medical principles as shown in numerous 
medical studies and treatises, and the medical opinions of 
Drs. Krablin (his personal treating physician), Manson, and 
Page, supporting a causal relationship between his service-
connected malnutrition residuals incurred as a POW and the 
development of ischemic heart disease, outweighs the negative 
evidence furnished by a VA physician who never examined him, 
thus warranting direct service connection for 
arteriosclerotic heart disease based on the VA laws and 
regulations in effect prior to 24 August 1993, which claim is 
separate and distinct from his entitlement under the amended 
presumptive provisions of 38 C.F.R. § 3.309(c) effective 24 
August 1993.  He states that he had suffered from beriberi 
(thiamin deficiency) while malnourished over the 4-month 
course of his POW captivity, that this damaged his heart and 
caused or aggravated atherosclerotic or beriberi heart 
disease, and that the link between such malnutrition and the 
development of ischemic heart disease is supported by 
competent medical evidence contained in the record.  He 
asserts that he suffered from beriberi during his POW 
captivity because his diet was deficient in thiamin, as he 
was given no pork, organ meats, leafy green vegetables, nuts, 
or legumes to eat. 

A review of the evidence includes the service medical records 
which are completely negative for findings or diagnoses of 
any cardiovascular disease.  The veteran's cardiovascular 
system, arteries, and character of pulse were normal on 
examination at Camp RAMP #1 in late May 1945, and a blood 
pressure reading of 118/78 was recorded.  The cardiovascular 
system was normal on separation examination of November 1945, 
and a chest X-ray showed no significant abnormalities.  A 
blood pressure reading of 104/64 was recorded.

Of record is a copy of a November 1944 medical article 
entitled The Diagnosis of Beriberi Heart Disease by M. 
Blankenhorn, M.D., to the effect that a number of factors 
other than conservatism was felt to be responsible for an 
apparent reluctance to diagnose beriberi heart disease, among 
them the fact that its pathogenesis, especially insofar as it 
could be deduced from signs and symptoms, was not understood.  
New information about nutritional deficiency states led Dr. 
Blankenhorn to conclude that beriberi heart disease might be 
found as a complication of other forms of chronic heart 
disease.  The diagnosis of peripheral neuritis was felt to be 
the most important point in determining that a person was 
deficient in the store of vitamin B-1.  When there was much 
dependent edema, signs of neuritis might be obscured.  He 
stated that beriberi heart disease might be due to 
nutritional deficiency disease, and that it appeared that 
beriberi heart disease was both a disturbance of the 
myocardium and the nervous system, comprising no rigid 
syndrome.

Post service, the veteran's original claim for VA disability 
compensation received in January 1947 was negative for any 
claim for service connection for cardiovascular disease.  
Several VA examinations conducted subsequently in 1947 and 
1948 were limited to otolaryngological complaints and 
clinical findings.

The cardiovascular system was normal on VA general medical 
examination of September 1948, and a blood pressure reading 
of 120/80 was recorded.

By rating action of December 1948, the RO granted service 
connection for residuals of malnutrition, assigned a 
noncompensable rating from January 1947.

April 1951 VA examination of the cardiovascular system was 
negative, and a blood pressure reading of 116/70 was 
recorded.

Of record is a copy of an April 1965 Medical World News 
article entitled "Prison Camp Syndrome Found Widespread," 
to the effect that permanent somatic aftereffects including 
atherosclerotic damage were now being found increasingly 
among U.S. citizens who suffered persecution and imprisonment 
by the Nazis.  Studies in various world centers had 
reportedly produced large-scale evidence of permanent and 
late sequelae that now affected prison camp survivors.  While 
some physicians still maintained that protracted starvation 
and prolonged emotional stress produced no permanent physical 
damage, one physician opined that the results of experience 
in the camps of World War II had proved these doctrines 
untenable and showed serious somatic results of long-lasting 
extreme stresses.  Pathological findings pertaining to former 
prisoners of Nazi terror reportedly amply proved that 
coronary heart disease must be the result of stress and 
strain during their internment.  A physician opined that many 
symptoms found in former camp prisoners today were either 
misinterpreted or overlooked in diagnosis, and urged 
physicians in private practice to better recognize and manage 
the late sequelae of starvation and stress.

Of record is a copy of a July 1987 memorandum from the POW 
MedSearch Chairman of the American Ex-POWs organization 
entitled Cardiovascular Disease in Ex-POWs' Death 
Certificates, referencing medical opinions and evidence 
linking malnutrition during veterans' POW incarceration with 
the later development of cardiovascular disease.    

In November and December 1988, the veteran was hospitalized 
at the Gettysburg Hospital with a 1-year history of mild 
chest pain with exertion, usually after dinner in the 
evening.  Over the past 10-14 days, he developed more severe 
episodes with activity during the day.  His past medical 
history was noted to have been benign; he had seen no 
physician and took no medications regularly.  During his 
hospital course, an electrocardiogram (EKG) showed an acute 
inferior myocardial infarction (MI).  Chest X-rays showed no 
abnormalities.  The hospital records indicated evaluation by 
R. Krablin, M.D.

In a VA Former POW Medical History completed by the veteran 
in February 1989, he stated that he suffered from a vitamin 
deficiency and experienced numbness or weakness in the arms 
or legs during captivity, but specifically denied having 
acquired beriberi during captivity, as well as a history 
during captivity of chest pain; rapid heartbeats; skipped or 
missed heartbeats; numbness, tingling or pain in the fingers 
or feet; and swelling of the joints, legs, and feet.

In November 1989, the veteran was hospitalized at the 
Gettysburg Hospital for an acute anterior wall MI and 
ventricular tachycardia.  In December 1989, he was 
hospitalized at that facility 10 days post coronary artery 
bypass surgery at the Hershey Medical Center.  He had a known 
diagnosis of CAD.  These medical records reflect evaluation 
by Dr. Krablin.

In March 1990, the VA received the veteran's claim for an 
increased rating for his service-connected residuals of 
malnutrition.  Of record is the veteran's March 1990 personal 
memorandum wherein he noted that he had made a claim to 
increase his disability benefits for residuals of 
malnutrition.

A June 1990 VA Social Work report, part of a VA POW Protocol 
examination, noted that the veteran claimed service 
connection for heart disease which he felt was directly 
related to his malnourished state during his POW experience.  
In the veteran's cardiovascular history, the examiner noted 
heart disease (2 MIs) and edema (post-traumatic swelling of 
the right ankle). An EKG showed possible left atrial 
enlargement.  After examination, the diagnoses included 
status-post coronary artery bypass graft.

In July 1990, the VA received the veteran's formal claim for 
service connection for a heart disorder.  In October 1990, 
the veteran claimed service connection for beriberi heart 
disease as having been caused or aggravated by his POW 
experiences or as secondary to his service-connected 
residuals of malnutrition, in that he had beriberi, a thiamin 
deficiency, which damaged his heart and cardiovascular system 
over the 4 month course of his confinement.

In response to questions posed by the veteran including as to 
the effects of prolonged malnutrition on the heart, a VA 
physician responded in October 1990 that one of the adverse 
effects of malnutrition on the heart could be due to 
beriberi, a vitamin B-1 deficiency.  However, the doctor also 
noted that there had been reports that the coronary arteries 
might be well-preserved in individuals with chronic 
undernutrition.

In a January 1991 statement, C. Wisman, M.D., a 
cardiovascular surgeon at the Capital Area Cardiovascular 
Surgical Institute, noted that the veteran had 
atherosclerotic occlusive CAD, but stated that he was unaware 
of any medical studies which demonstrated a link between POW 
captivity during World War II and the initiation or 
aggravation of atherosclerotic disease.  

At the 21 March 1991 RO hearing on appeal, the veteran 
claimed service connection for heart disease under 3 theories 
of entitlement: direct service connection, presumptive 
service connection as a result of beriberi incurred as a POW, 
and as secondary to his service-connected residuals of 
malnutrition.  In testimony and in written argument submitted 
at the hearing, he asserted that his heart disease had been 
misdiagnosed, and should properly be classified as beriberi 
heart disease which was a residual of the malnutrition, to 
include thiamin deficiency, for which he was service 
connected as a result of his POW experiences.  He stated that 
competent medical evidence supported his contentions that he 
suffered from thiamin deficiency as a POW which caused 
irreparable damage to his heart, that this beriberi led to 
the development of heart disease many years later, and that 
anyone deprived of Vitamin B-1 for a period in excess of 90 
days would develop beriberi.  Inasmuch as he was in captivity 
for 4 months, he asserted that he assuredly suffered from 
beriberi.  He stated that the government had failed to give 
him thorough and complete physical examinations upon his 
repatriation which would have correctly identified his 
medical problems at that time.  He argued that stresses 
associated with his combat and POW experiences had caused or 
aggravated his heart disease.  He reported an approximately 
50-pound weight loss during his POW captivity, and noted the 
apparent enlargement of his leg joints during POW captivity 
which he observed in contrast to loss of muscle in the upper 
and lower legs.    

Received at the 21 March hearing on appeal was a December 
1990 statement from Dr. Krablin, who noted that the veteran 
had significant CAD.  With respect to the veteran's 
contention that his CAD progressed at a more rapid rate than 
usual because of his POW experience, the doctor noted that 
there was medical evidence that supported the likelihood of 
universal worsening of arteriosclerotic heart disease related 
to stress and malnutrition, both problems frequently 
associated with POWs, and opined that those experiences 
contributed to the present course of the veteran's disease, 
even though it was obviously many years later that he was now 
suffering from the major effects of that disease.  Since CAD 
was a slowly-developing, long-term disease, the doctor felt 
that it was much more difficult to attempt to show the 
presence of CAD when he was a younger man, particularly 
because he was already improved from his POW effects by the 
time of his physical examinations, and it would have been 
difficult to easily detect by simple physical examination.

By rating action of November 1991, the RO granted service 
connection for anxiety with depression, effective 21 March 
1991.

In February 1992, the RO referred the veteran's case to a VA 
specialist in cardiology to thoroughly review the record and 
furnish a medical opinion as to the relationship between the 
veteran's heart disease and his military service, to include 
his POW experiences.  Subsequently that month, a VA physician 
noted the veteran's cardiological and other medical history 
and that the claims folder included extensive research 
regarding the relationship between malnutrition, stress, 
etc., and heart disease.  The examiner commented that a 
relationship between the veteran's POW experiences and his 
subsequent heart disease would be difficult to prove and 
impossible to disprove, and felt that the veteran's thesis 
needed to be reviewed by a certified cardiologist of 
professional status, which was not the case with the current 
examiner.  It was also noted that that VA medical facility 
had no diagnostic capacity to separate or relate the 
veteran's anxiety and emotional tachycardia from CAD due to 
atherosclerosis leading to the need for coronary bypass 
surgery.

In May 1992, the RO ordered a review of the record by a VA 
specialist in cardiology, in particular, the medical studies 
and contentions submitted by the veteran purporting to relate 
cardiovascular disease to nutritional deficiencies during POW 
experiences, and the provision of an opinion as to the 
etiology of the veteran's heart disorder.  In July 1992 
report, a VA cardiologist thoroughly reviewed the veteran's 
claims folder and stated that it was clear that he had CAD of 
significant degree, but that the contention that he had 
beriberi heart disease was undocumented.  In addition, the 
doctor opined that the numerous studies submitted by the 
veteran were not conclusive that his present heart disease 
was either caused or exacerbated by his nutritional problems 
as a POW, noting that none of the many studies, experiments, 
and opinions by medical as well as non-medical sources could 
scientifically make a connection between his former problems 
and his current cardiac diagnosis.  The doctor stated that, 
in her large, lengthy experience as a board-certified 
cardiologist and internist, she had never seen evidence to 
support the veteran's contentions, and she opined that his 
heart disease was of degenerative etiology and consistent 
with similar disease in thousands of men his age with the 
appropriate risk factors.

In a Forward to a medical study received in 1992 from the 
American Ex-POWs organization entitled The Aftereffects of 
Incarceration on the Heart, Arteries, and Veins, R. Sautter, 
M.D., a thoracic-cardiovascular surgeon, offered comments on 
the effects of incarceration on the cardiovascular system.  
He noted that it had been very well documented that the aging 
of the cardiovascular system was affected by a wide variety 
of factors, for instance, stress, diet, smoking, etc., but 
what remained unknown was the exact factor or combination of 
factors which would cause accelerated aging of the 
cardiovascular system in a specific individual.  As a 
researcher, the doctor agreed that it was difficult or 
impossible to attribute the scarring found in the myocardium 
of a POW some 30 years after incarceration to beriberi heart 
disease.  Certainly, there were many other conditions which 
produced such residuals, but considering the factors known to 
accelerate aging of the cardiovascular system, he queried 
whether anyone could say with any degree of certainty that 
incarceration did not accelerate the aging process, given the 
known increased mortality in those who were incarcerated.  T. 
Hewlett, M.D., a thoracic-cardiovascular surgeon, commented 
that ex-POWs continued to present a broad spectrum of 
physical problems which were vascular in origin.  

The abovementioned medical study cited excerpts from numerous 
other U.S. and international medical studies and research 
reports, including a September 1948 study entitled 
Cardiovascular Effects of Undernutrition and Starvation by A. 
Keys, Ph.D., published by the American Heart Association, to 
the effect that alteration in caloric nutritional status had 
much relevance to ordinary cardiovascular problems, and that 
a widespread belief that the heart was resistant to 
undernutrition and, unlike other body tissues, did not 
undergo important degeneration or functional changes in 
starvation was erroneous.  A March 1961 medical conference 
report described research on individuals incarcerated in 
enemy camps during World War II which showed that the degree 
of their arteriosclerotic deterioration was in direct 
relation to the duration of the detention.               

In November 1992, the abovementioned VA cardiologist who 
previously rendered medical opinions in this case in July 
1992 furnished a supplemental statement after a review of the 
abovementioned medical study from the American Ex-POWs 
organization.  The doctor was requested to review the 
evidence, studies, and opinions related in the documents 
submitted by the veteran and to determine whether that 
evidence supported a conclusion different from the one 
rendered in July 1992.  The VA physician commented that Dr. 
Sautter had pleaded that a leap of faith be taken to 
"scientifically" prove that beriberi heart disease was a 
cause of arteriosclerotic coronary disease, but opined that 
this plea was medically unfounded by facts.  After another 
review of the veteran's records, the VA physician stated that 
it remained clear that there was no evidence that he suffered 
from beriberi heart disease, as a result of which Dr. 
Sautter's premise did not apply at all to his case.  The VA 
physician stated that she could support no other conclusion 
than the original one rendered in July 1992.  

In response to a query from the veteran as to whether 
physical and psychological stresses he endured as a POW were 
a major causal factor of his atherosclerosis, and noting that 
he was service-connected for anxiety with depression and 
residuals of malnutrition as a result of his POW experiences, 
J. Manson, M.D., opined in January 1993 that it was extremely 
plausible that increased stress and increased stress hormone 
levels could have influenced the veteran's risk of 
atherosclerosis.

In a statement of January 1993, Dr. Krablin opined that the 
veteran's arterial sclerosis was accelerated by his POW 
experiences wherein he became extremely emaciated and ill, 
for which one of the explanations was probable thiamin 
deficiency which caused cardiac beriberi.  He opined that it 
was well-documented that even a short period of complete lack 
of thiamin caused cardiac beriberi, noting further that the 
veteran had a longer experience, followed by a period with 
return to nutrition, but no specific therapy.  In addition to 
the natural course of arterial sclerosis, the doctor opined 
that additional evidence supporting the veteran's claim that 
part of his CAD related to his POW experiences were thiamin 
deficiency causing cardiac beriberi, other nutritional 
deficiencies, severe stress, and residuals of a very weak, 
emaciated condition for months.

At the February 1993 RO hearing on appeal, the veteran 
testified that the medical evidence submitted supported his 
contentions that he had beriberi during his POW captivity 
which, with his service-connected residuals of malnutrition, 
contributed to, accelerated, or aggravated his 
atherosclerosis.

In April 1993, the RO requested the VA cardiologist who 
previously rendered medical opinions in this case in July and 
November 1992 to review the additional medical evidence 
submitted by the veteran since that time and to render a new 
opinion as to whether his POW experiences had led to his 
current arteriosclerotic heart disease.  The VA physician 
reviewed additional medical evidence from Dr. Manson 
postulating that Type A personality might increase the risk 
of heart attacks by lowering HDL cholesterol levels, and 
opined that it was scientifically impossible that one's POW 
experiences could have a positive or negative role in Type A 
personality, inasmuch as personality was determined in early 
childhood.  The VA physician concluded that she did not 
believe that the ideas postulated by Dr. Manson were related 
to the veteran's problems, inasmuch as the modification of 
personality was a psychiatric matter, and it was not clear 
whether tampering with personality had any effect on later 
disease processes.

In an April 1993 letter to the veteran, W. Page, Ph.D., 
Senior Program Officer of the Medical Follow-Up Agency (MFUA) 
of the Institute of Medicine of the National Academy of 
Science, and author of the report entitled The Health of 
Former POWs, stated that the finding of increased ischemic 
heart disease in former POWs was unexpected, in that it did 
not show up very much in simple comparisons of POWs and 
controls, and earlier MFUA studies and other studies 
sometimes found evidence of increased heart disease and 
sometimes did not.  Dr. Page understood that cardiac beriberi 
due to thiamin deficiency had not been linked medically to 
atherosclerosis, the two being distinct physiologic processes 
- which did not mean that they were not in fact linked, but 
just that the link had not been elucidated.  However, Dr. 
Page's subsequent analysis of ischemic heart disease 
mortality and edema during POW camp showed a rate of ischemic 
heart disease mortality which was roughly three times higher 
among POWs reporting edema than among those who did not - a 
statistically-significant difference.  This finding was 
reported to a VA Advisory Committee on POWs, and Dr. Page 
considered it strong evidence of heart disease problems among 
former POWs.  As far as ischemic heart disease was concerned, 
Dr. Page opined that the additional mortality data findings 
now provided additional strong evidence of a link between 
malnutrition during captivity and subsequent heart disease, 
emphasizing that the new analysis of mortality data now 
provided clear evidence linking ischemic heart disease in 
POWs with earlier treatment during captivity.

In May 1993, the RO requested the VA cardiologist who 
previously rendered medical opinions in this case in July and 
November 1992 and April 1993 to review the additional medical 
evidence submitted by the veteran from Dr. Page and to 
comment on whatever light the new evidence shed on the 
relationship between the veteran's deprivations as a POW and 
his heart disease.  In her response, the VA physician 
endeavored to separate emotional appeals from material that 
had a scientific basis, and defined the pertinent issue as 
whether the veteran's POW experience was directly related to 
the development in his later years of degenerative 
cardiovascular disease, referred to as arteriosclerotic heart 
disease or ischemic heart disease.  The VA physician opined 
that there was no substantiation of the veteran's claims that 
he suffered beriberi heart disease as a result of 
malnutrition.  With regard to Dr. Page's study of the health 
of former POWs, the VA physician stated that she kept up with 
cardiac literature but had never seen in writing either 
"clear evidence linking ischemic heart disease in POWs with 
earlier treatment during captivity," or even an analysis of 
mortality data regarding such a statement.  The VA physician 
agreed with Dr. Page's caution about interpreting an 
association between incarceration and ischemic heart disease, 
and with his statement that there had never been an 
established pathophysiologic basis for such an association, 
and concluded that she had not seen documentation of the 
veteran's claim in thousands of pages of material that she 
had reviewed. 

In November 1993, the RO requested an advisory review of the 
veteran's case by the Director of the VA Compensation and 
Pension (C & P) Service under the VA law and regulations then 
in effect, and without regard to amended regulations which 
might be forthcoming, as to whether the veteran's heart 
disorder was incurred as a result of his military service, 
including his confinement as a POW, noting that he had a 
pending claim for service connection for heart disease on a 
direct service-incurrence basis as a result of nutritional 
deprivation, or as secondary to beriberi. 

Administrative review of the veteran's claim by the VA C & P 
Service Director in December 1993 indicated that, inasmuch as 
the service medical records were negative for complaints or 
findings of any cardiovascular disease, and there was no 
record of any such complaints within the 1-year post-service 
presumptive period for such disease, service connection for 
CAD had been denied on this basis.  Neither were there any 
findings or complaints of beriberi while a POW in the service 
medical records or the post-service medical records, as a 
result of which review the VA found no basis upon which to 
grant service connection for heart disease, as available 
medical evidence did not establish any scientific link 
between POW experiences and the development of cardiovascular 
disease.  It was further noted that VA regulations currently 
under development proposed that service connection for CAD 
might be established in certain circumstances for former POWs 
who suffered from wet beriberi, and that it did not appear 
that these proposed changes would provide an avenue for the 
veteran to establish service connection for CAD, inasmuch as 
his claim for service connection for beriberi had been 
denied. 

By letter of April 1994, the VA C & P Service Director 
explained to the veteran that 38 C.F.R. § 3.309 provided for 
service connection for beriberi or beriberi heart disease for 
such a diagnosed disorder as presumed to have been incurred 
in service, but did not allow a presumption of such a 
diagnosis.  Evidence in the veteran's case did not show a 
diagnosis of a history of beriberi, or evidence of a 
diagnosis of any disorder attributable to beriberi at any 
time post service.  While the regulation allowed for the 
presumption that a disorder diagnosed as a residual of 
beriberi had its onset in service, a diagnosis of residuals 
of beriberi could not be presumed.        

In a May 1994 statement, a VA physician stated that a diet 
with severe protein and thiamin deficiencies could result in 
a dysfunctional metabolism, which in turn could play a part 
in the development of atherosclerosis.

At the June 1994 RO hearing on appeal, the veteran testified 
that he suffered from beriberi heart disease as a POW and 
that this contributed to his current ischemic heart disease.  
He asserted entitlement to service connection under the 
provisions of 38 C.F.R. § 3.304(e), which he argued did not 
require him to establish a diagnosis of beriberi heart 
disease, but only a relationship between a claimed disorder 
and the adversities of his POW experience.  He stated that 
the VA physician's generalized rebuttals of the medical 
evidence and specific opinions from Drs. Krablin and Page he 
submitted in support of his claim were inadequate to rebut 
the medical evidence in his favor, which established, based 
on sound medical principles, that his ischemic heart disease 
was etiologically related to his service-connected residuals 
of malnutrition and POW experiences.

By letter of July 1994, the VA C & P Service Director 
informed the veteran that a proposed amendment to VA 
regulation 38 C.F.R. § 3.309(c) would presumptively recognize 
ischemic heart disease for service connection when a POW had 
a history of edema from beriberi during captivity and later 
developed ischemic heart disease.  The incidence of edema had 
to be documented in some form such as a veteran's 
repatriation physical examination or in service comrades' 
statements; a veteran's mere allegation that he had beriberi 
and edema during captivity was insufficient.  The proposed 
regulation was not intended to be a blanket grant of service 
connection for all POWs who developed heart disease.  The 
proposed regulation was based upon a long-term National 
Academy of Science study entitled The Health of Former POWs, 
which found a link between reported edema during captivity 
and the later development of ischemic heart disease.  Once 
that link was medically reported, the VA was able to 
formulate the amended VA regulation to conform with the 
criteria presented in the basic research.  It was explained 
to the veteran that the problem in his claim for service 
connection for heart disease was that the current VA law and 
regulations did not allow a disease to be presumed to have 
been present during POW confinement simply because the 
veteran was held in confinement.  Some medical or lay 
evidence showing that the disease was present in service or 
that there were residuals of such disease which could only be 
attributable to that disease was required, inasmuch as to 
presume that a disease was present during POW confinement and 
then to also presume that a later-diagnosed disease was the 
result of the disease presumed to have been present during 
POW confinement would be basing a presumption upon a 
presumption, which was not allowed.  In the veteran's case, 
the evidence in the claims folder did not show the existence 
of beriberi during his POW confinement, nor was there 
evidence which showed symptoms compatible with a diagnosis of 
a history of beriberi, such as to warrant the grant of 
service connection for heart disease as a residual of 
beriberi.

By letter of August 1994, the VA C & P Service Director 
informed the veteran that the amendment to 38 C.F.R. 
§ 3.309(c) resulted from a study which indicated that reports 
of edema in POW prison camps indicated a specific nutritional 
deficiency, beriberi, and that the location of edema in the 
feet, ankles, and legs was presumably related to beriberi 
heart disease in POW camps which was caused by thiamin 
deficiency.  It was explained that malnutrition itself did 
not mean beriberi, inasmuch as not everyone who suffered from 
malnutrition developed beriberi.  The veteran was service 
connected for residuals of malnutrition, but the evidence did 
not show that he had beriberi during his POW confinement.  In 
addition, there was no evidence which showed he had symptoms 
compatible with a diagnosis of a history of beriberi, as a 
result of which service connection for heart disease as a 
residual of beriberi was denied.  The veteran was notified 
that he had to submit evidence showing the existence of 
beriberi during POW confinement, or symptoms compatible with 
a diagnosis of a history of beriberi to prevail in his claim.

In statements of August and October 1994, the veteran's wife 
stated that, at the March 1991 RO hearing on appeal, the 
veteran had presented evidence that he suffered from edema 
during his POW captivity.

In a statement of November 1994, a service comrade who had 
been a POW confined in the same place with the veteran stated 
that he and the veteran and all POWs had experienced a large 
weight loss, and many, including himself and the veteran, 
suffered from swollen feet, ankles, and leg joints during 
captivity.

In a statement of November 1994, Dr. Krablin, the veteran's 
personal physician who was treating him for CAD, opined that 
the veteran undoubtedly had wet beriberi heart disease as a 
POW, as he was severely malnourished, with very marked weight 
loss, marked swelling of the legs including the joints, and 
peripheral edema which documented the probability of severe 
thiamin deficiency in association with other multivitamin 
deficiency, severe protein malnutrition, and general 
mistreatment, and the effects of the poor environmental 
conditions on his weakened tissues.  The doctor noted that it 
had been established that beriberi and the malnourished 
condition were directly connected with the incidence of 
arteriosclerosis, and in the veteran's case, specifically 
CAD, and opined that this produced the increased risk of this 
disability to him.  He opined that the veteran had beriberi 
and now had secondary arteriosclerotic disease more 
aggressively present because of terrible malnourishment as a 
POW.

At the May 1996 RO hearing on appeal, the veteran testified 
that he was entitled to service connection for beriberi heart 
disease from the date of his original claim in 1990, which 
was prior to the 24 August 1993 effective date of the 
amendment to 38 C.F.R. § 3.309(c), because the medical texts, 
studies, and opinions he submitted into the record since 1990 
establish that any former POW who had a severe thiamin 
deficiency for at least 90 days did in fact suffer from 
beriberi heart disease.  He stated that he must have suffered 
from beriberi, a thiamin deficiency, during his POW captivity 
by virtue of the nature of his meager diet.  He asserted that 
Dr. Krablin's medical opinion that he had wet beriberi during 
his POW captivity, and linking that to his ischemic heart 
disease and service-connected residuals of malnutrition, 
warrants an effective date of March 1990 for the grant of 
service connection for his heart disease, which is the date 
he first claimed increased disability compensation for his 
residuals of malnutrition.  He claimed that the link between 
malnutrition in former POWs and the onset of ischemic heart 
disease is proved by medical studies which show that 
malnutrition causes dysfunctional metabolism, which is a risk 
factor for the development of ischemic heart disease.  

By letter of December 1997, the VA C & P Service Director 
informed the veteran that the amendment to 38 C.F.R. 
§ 3.309(c) effective 24 August 1993 established that, for 
purposes of establishing service connection on a presumptive 
basis, beriberi heart disease included ischemic heart disease 
in a former POW who had experienced localized edema during 
captivity.  The amended regulation was based on a statistical 
analysis provided by Dr. Page in a study entitled The Health 
of Former POWs which showed that the prevalence of ischemic 
heart disease was higher among POWs who reported edema in the 
feet, ankles, and legs during captivity than in POWs who did 
not report such edema.  While Dr. Page theorized that the 
edema was due to malnutrition, specifically wet beriberi, the 
noteworthy statistical association found was between edema 
and ischemic heart disease, rather than between malnutrition 
and ischemic heart disease, and all of the information 
available to the VA reported a link only between self-
reported edema during POW captivity and ischemic heart 
disease.  Since a noteworthy association between a history of 
malnutrition without edema during POW captivity and ischemic 
heart disease had not been established, the VA had no medical 
basis upon which to establish service connection for ischemic 
heart disease as a presumptive disorder based solely on a 
history of malnutrition.  

In a statement of December 1997, the veteran argued that 
supplementary information published in 59 Fed. Reg. 35464, 
35465 on 12 July 1994 regarding the amendment of 38 C.F.R. 
§ 3.309(c) effective 24 August1993 contained language which 
acknowledged that malnutrition was at least co-equal with 
beriberi as a cause of ischemic heart disease.  He stated 
that Dr. Page had erroneously limited the finding of a 
statistically-significant association between ischemic heart 
disease and the earlier reporting of edema to beriberi, and 
that that association should have been expanded to include 
other components of malnutrition, specifically, protein-
calorie deficiency. 

Of record is a May 1998 medical article entitled Medical 
Evidence in Support of the Conclusion that Stress is a 
Significant Risk Factor in Cardiovascular Disorders, wherein 
C. Stenger, Ph.D., noted that clinical studies were 
reportedly inconclusive in demonstrating the existence of a 
direct causal relationship between stress and subsequent 
cardiovascular pathology.  However, for more than 20 years 
scientific data had been accumulating in which, 
epidemiologically, a strong association between stress and 
cardiovascular pathology was consistently found.  Under these 
circumstances, it was argued that no plausible basis existed 
for continuing to reject the conclusion that Post-Traumatic 
Stress Disorder and other anxiety disorders did result in 
cardiovascular disorders, particularly where there was also a 
history of starvation or malnutrition during captivity as a 
POW.  Dr. Stenger referred to a recent medical study to which 
Dr. Page contributed which found that a strong association 
existed between the POW experience and the incidence of 
stroke.  Another medical study in 1991 concluded that 
emotional factors - particularly anxiety - put one at 
increased risk of developing hypertension, and that POWs who 
underwent starvation were at increased risk of developing 
hypertension.  Dr. Stenger concluded that, in view of 
available scientific evidence showing that severe and 
continuing emotional stress, including anxiety disorders, 
present for extended periods of time, played an important 
causal and/or contributing role in the subsequent development 
of cardiovascular disease, and in the absence of significant 
research findings to the contrary, a reasonable basis now 
existed for establishing stroke and hypertension as new 
presumptive disorders for POWs.      

At the July 1998 Board hearing on appeal, the veteran 
testified that dysfunctional metabolism as a result of 
malnutrition during his POW captivity increased his risk for 
developing ischemic heart disease, thus warranting service 
connection for heart disease on a direct service-incurrence 
basis from the date of his original claim in 1990.  He argued 
that he was entitled to service connection under the 
provisions of 38 C.F.R. § 3.304(e) inasmuch as he had 
established by sound medical principles that his ischemic 
heart disease was related to his service-connected residuals 
of malnutrition incurred during POW captivity, and without 
regard to any entitlement on a presumptive basis for former 
POWs under the amended provisions of 38 C.F.R. § 3.309(c) 
made effective 24 August 1993.  He stated that his service-
connected malnutrition either caused or contributed to cause 
his ischemic heart disease.  He asserted that medical 
evidence he has introduced into the record establishes by 
sound medical principles that atherosclerosis is caused by 
malnutrition; that a risk factor for atherosclerosis is 
severe malnutrition, which proves a biological link between 
starvation and ischemic heart disease; and that one of the 
effects of starvation on the body is aging of the coronary 
arteries.  He argued that he is not precluded from making 
these assertions despite the fact that he is not a medical 
expert, inasmuch as 38 U.S.C.A. § 1154(b) and the holding of 
the Federal Circuit in Collette permit the use of lay 
evidence to establish service connection.

Of record is an October 1998 medical article entitled Further 
Scientific Evidence in Support of the Conclusion that Stress 
and/or Malnutrition are Significant Risk Factors in 
Cardiovascular Disorders, wherein Dr. Stenger noted that 
previous medical studies of human starvation conducted on 
volunteer subjects during World War II had revealed strong 
evidence that malnutrition directly and markedly affected the 
heart and other body organs.  He also noted a contrary 
prevailing medical view that lowered fat intake, as occurs in 
starvation, lowered the amount of "bad" cholesterol and 
might even be beneficial to the cardiovascular system.  Other 
studies indicated that stress was associated with stroke or 
CAD, since it lowered the amount of "good" (HDL) 
cholesterol which had been found to serve a protective 
function against "bad" (LDL) cholesterol.  A study 
involving autopsies of World War II concentration camp 
victims reportedly found an undeniable link between the 
extreme malnutrition suffered and atherosclerotic changes.  
Dr. Stenger concluded that, since POWs had been subjected to 
extreme and prolonged stress as well as to extreme 
malnutrition, and since these factors had had a simultaneous 
impact on POWs, the conclusion that the cardiovascular system 
was affected was well beyond conjecture.     


II. Analysis

A.  Claim for Service Connection

Under the applicable criteria, service connection may be 
granted for disability resulting from disease or injury 
incurred in or aggravated by wartime service.  38 U.S.C.A. 
§ 1110.  In the case of any veteran who engaged in combat 
with the enemy in active service with a U.S. military 
organization during a period of war, the VA shall accept as 
sufficient proof of service connection of any disease or 
injury alleged to have been incurred in or aggravated by such 
service satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, conditions, or hardships 
of such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation in such 
service, and, to that end, shall resolve every reasonable 
doubt in favor of the veteran.  Service connection of such 
injury or disease may be rebutted by clear and convincing 
evidence to the contrary.  The reasons for granting or 
denying service connection in each case shall be recorded in 
full.  38 U.S.C.A. § 1154(b).

38 U.S.C.A. § 1154(b) deals with the question whether a 
particular disease or injury was incurred or aggravated in 
service - that is, what happened then - not the questions of 
either current disability or nexus to service, as to both of 
which competent medical evidence is generally required.  
Caluza v. Brown, 7 Vet. App. 498, 507 (1995), aff'd, 78 F. 3d 
604 (Fed. Cir. 1996).

In Collette, the Federal Circuit held that 38 U.S.C.A. 
§ 1154(b) did not create a statutory presumption that a 
combat veteran's alleged disease or injury was service 
connected, but lightened the burden of a veteran who seeks 
benefits for an allegedly service-connected disease or injury 
and who alleges that the disease or injury was incurred in or 
aggravated by combat service.  A 3-step analysis was set 
forth for applying 38 U.S.C.A. § 1154(b).  First, it must be 
determined whether there is "satisfactory lay or other 
evidence of service incurrence or aggravation" of disease or 
injury due to combat.  Second, it must be determined whether 
such evidence is "consistent with the circumstances, 
conditions, or hardships of such service." If both of these 
inquiries have been answered in the affirmative, then a 
factual presumption arises that the alleged disease or injury 
is service connected.  The third step of the analysis is to 
determine whether the government has rebutted the established 
presumption of in-service incurrence by "clear and 
convincing evidence to the contrary."  "Satisfactory 
evidence" in 38 U.S.C.A. § 1154(b) means "credible 
evidence."  Caluza, 7 Vet. App. at 510.  If a veteran 
produces credible evidence that would allow a reasonable 
fact-finder to conclude that the alleged injury or disease 
was incurred in or aggravated by his combat service, there is 
"satisfactory evidence" to satisfy the first requirement of 
38 U.S.C.A. § 1154(b).  The first step of the 38 U.S.C.A. 
§ 1154(b) inquiry is solely a determination as to the 
credibility of the veteran's evidence, and does not call for 
a weighing of the probative value of that evidence.

Collette does not obviate the current disability and medical 
nexus requirements for setting forth a well-grounded claim; 
rather, the first sentence of 38 U.S.C.A. § 1154(b) relates 
only to incurrence - that is, what happened in service.  
Because 38 U.S.C.A. § 1154(b) does not obviate the other two 
well-groundedness elements, a combat veteran who uses lay 
testimony to show incurrence or aggravation must nevertheless 
generally proffer medical evidence to establish a current 
disability and its nexus to service, because laymen are not 
competent to offer medical opinions.  Once a combat veteran's 
claim for service connection of a disease or injury alleged 
to have been incurred in or aggravated in combat service is 
well-grounded, then, under 38 U.S.C.A. § 1154(b), the 
claimant prevails on the merits unless the VA produces clear 
and convincing evidence to the contrary - that is, unless the 
VA comes forward with more than a preponderance of the 
evidence against the claim.  Under 38 U.S.C.A. § 1154(b), 
evidence sufficient to well-ground a claim as to a combat-
incurred or combat-aggravated disease or injury does require 
the award of service connection unless service connection is 
rebutted by clear and convincing evidence.  It is not until 
the merits-adjudication stage that medical-record or other 
adverse evidence is generally to be considered in rebuttal of 
the veteran's lay or other evidence of in-service incurrence 
or aggravation.  Arms v. West, 12 Vet. App. 188 (1999).

Satisfactory lay or other evidence that an injury or disease 
was incurred or aggravated in combat will be accepted as 
sufficient proof of service connection if the evidence is 
consistent with the circumstances, conditions, or hardships 
of such service even though there is no official record of 
such incurrence or aggravation.  38 C.F.R. § 3.304(d).

Where disability compensation is claimed by a former POW, 
omission of history or findings from clinical records made 
upon repatriation is not determinative of service connection, 
particularly if evidence of comrades in support of the 
incurrence of the disability during confinement is available.  
Special attention will be given to any disability first 
reported after discharge, especially if poorly defined and 
not obviously of intercurrent origin.  The circumstances 
attendant upon the individual veteran's confinement and the 
duration thereof will be associated with pertinent medical 
principles in determining whether disability manifested 
subsequent to service is etiologically related to the POW 
experience.  38 C.F.R. § 3.304(e).

For the purpose of 38 U.S.C.A. § 1110 and subject to the 
provisions of 38 U.S.C.A. § 1113, in the case of a veteran 
who is a former POW and who was detained or interned for not 
less than 30 days, beriberi (including beriberi heart 
disease) which became manifest to a degree of 10% or more 
after active military service shall be considered to have 
been incurred in or aggravated by such service, 
notwithstanding that there is no record of such disease 
during the period of such service.  38 U.S.C.A. § 1112(b).  
If a veteran is a former POW and as such was interned or 
detained for not less than 30 days, beriberi (including 
beriberi heart disease) shall be service-connected if 
manifest to a degree of 10% or more at any time after 
discharge or release from active military service even though 
there is no record of such disease during service, provided 
the rebuttable presumption provisions of 38 C.F.R. § 3.307 
are also satisfied.  38 C.F.R. § 3.309(c) (as in effect prior 
to 
24 August 1993).  Note: For purposes of this section, the 
term beriberi heart disease includes ischemic heart disease 
in a former POW who had experienced localized edema during 
captivity.  38 C.F.R. § 3.309(c) (as amended, effective on 
and after 24 August 1993).  

Beriberi is a disease caused by a deficiency of thiamin 
(vitamin B-1).  Early thiamin deficiency is characterized by 
anorexia, irritability, and weight loss.  Later, patients 
experience weakness, peripheral neuropathy, headache, and 
tachycardia.  Advanced thiamin deficiency presents with 
involvement of 2 major organ systems predominantly: the 
cardiovascular system (the syndrome known as "wet 
beriberi," i.e., beriberi heart disease) and the nervous 
system, both central and peripheral (known as "dry 
beriberi").  In 1992, the MFUA of the Institute of Medicine, 
National Academy of Sciences, issued a study entitled The 
Health of Former POWs which reported the results of a medical 
examination survey of former World War II and Korean Conflict 
POWs and comparable control groups.  That study found what it 
termed a noteworthy association between ischemic heart 
disease and earlier reporting of localized edema of the feet, 
ankles, and legs - presumably due to beriberi heart disease 
(wet beriberi) - while in captivity.  While there is no known 
satisfactory explanatory biological mechanism linking 
beriberi or malnutrition and subsequent chronic heart 
disease, the examination data from the current study provides 
epidemiological evidence to suggest there is a connection 
between conditions during captivity and the later development 
of ischemic heart disease.  According to the study, the 
reporting of edema in prison camp indicates a specific 
nutritional deficiency, beriberi, and the location of edema 
in the feet, ankles, and legs is presumably related to 
beriberi heart disease in prison camp which is caused by 
thiamin deficiency.  After reviewing this study, the VA 
Secretary determined, in keeping with the intent of Congress 
to provide a presumption of service connection for former 
POWs who have diseases which result from dietary inadequacies 
or unsanitary conditions and for which service connection may 
be difficult to establish, that the term beriberi heart 
disease found at 38 U.S.C.A. § 1112(b)(2) includes ischemic 
heart disease if the former POW suffered localized edema 
during captivity.  38 C.F.R. § 3.309(c) was amended 
accordingly effective 24 August 1993, the date of the VA 
Secretary's decision, the effect of which was to broaden the 
VA's interpretation of the term beriberi heart disease to 
include ischemic heart 

disease based upon new epidemiological evidence.  59 Fed. 
Reg. 35464, 35465 
(12 July 1994).

Where there is affirmative evidence to the contrary, or 
evidence to establish that an intercurrent injury or disease 
which is a recognized cause of any disease within the purview 
of 38 U.S.C.A. § 1112 has been suffered between the date of 
separation from service and the onset of any such disease, 
service connection pursuant to 38 U.S.C.A. § 1112 will not be 
in order.  38 U.S.C.A. § 1113(a).  Nothing in 38 U.S.C.A. 
§ 1112, 38 U.S.C.A. § 1113(a), or 38 U.S.C.A. § 1154 shall be 
construed to prevent the granting of service connection for 
any disease or disorder otherwise shown by sound judgment to 
have been incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1113(b).  Evidence which may be 
considered in rebuttal of service connection of a disease 
listed in 38 C.F.R. § 3.309 will be any evidence of a nature 
usually accepted as competent to indicate the time of 
existence or inception of disease, and medical judgment will 
be exercised in making determinations relative to effect of 
intercurrent injury or disease.  The expression "affirmative 
evidence to the contrary" will not be taken to require a 
conclusive showing, but such showing as would, in sound 
medical reasoning and in the consideration of all evidence of 
record, support a conclusion that the disease was not 
incurred in service.  38 C.F.R. § 3.307(d).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d).  VA regulations providing for 
presumptive service connection do not foreclose proof of 
direct service connection under 38 U.S.C.A. § 1110.  The list 
of diseases triggering presumptive service connection is not 
the only means of showing service connection.  Veterans 
retain the opportunity to show direct service connection by 
establishing direct actual causation.  Combee v. Brown, 34 F. 
3d 1039 (Fed. Cir. 1994).

When a disease is first diagnosed after service, service 
connection may nevertheless be established by evidence 
demonstrating that the disease was in fact "incurred" 
during the veteran's service.  See 38 C.F.R. § 3.303(d); See 
Combee, 34 F. 3d at 1042 (proof of direct service connection 
entails proof that exposure during service caused the malady 
that appears many years later); Cosman v. Principi, 3 Vet. 
App. 503, 505 (1992) (even though a veteran may not have had 
a particular condition diagnosed in service, or for many 
years afterwards, service connection can still be 
established); Godfrey v. Derwinski, 2 Vet. App. 352, 356 
(1992).    

In considering this combat veteran's claim for an effective 
date prior to 24 August 1993 for the grant of service 
connection for arteriosclerotic heart disease on a direct 
service-incurrence basis, and without regard to the 
liberalizing note to 38 C.F.R. § 3.309(c) which broadened the 
criteria providing for presumptive service connection for 
former POWs by including ischemic heart disease within the 
meaning of the term beriberi heart disease, the Board notes 
the veteran's February 1989 POW medical history indicating 
that he suffered from a vitamin deficiency and experienced 
numbness or weakness in the arms or legs during captivity; 
his June 1990 contention that his heart disease was directly 
related to his malnourished state during his POW experience; 
his October 1990 contention that his malnutrition included 
beriberi during his POW captivity which damaged his heart and 
cardiovascular system; his November 1990 contentions that he 
suffered from beriberi during POW captivity because his diet 
was deficient in thiamin, as he was given no pork, organ 
meats, leafy green vegetables, nuts, or legumes to eat; his 
March 1991 hearing testimony and statements that he noted 
enlargement of his leg joints during POW captivity, and that 
medical evidence supported the facts that he suffered from 
thiamin deficiency as a POW which caused irreparable damage 
to his heart and heart disease many years later, and that 
stresses associated with his combat and POW experiences had 
caused or aggravated his heart disease; his May 1996 hearing 
testimony that he suffered from beriberi during POW captivity 
by virtue of the nature of his meager diet, and that such 
testimony was supported by competent medical studies and 
opinions which linked his wet beriberi to his subsequent 
ischemic heart disease; and his July 1998 hearing testimony 
that his service-connected malnutrition either caused or 
contributed to cause his ischemic heart disease, citing 
medical evidence he submitted into the record that 
established by sound medical principles that atherosclerosis 
is caused by malnutrition, that a risk factor for 
atherosclerosis is severe malnutrition, which proves a 
biological link between starvation and ischemic heart 
disease, and that one of the effects of starvation on the 
body is aging of the coronary arteries.     

The Board finds that these contentions are supported by 
credible medical evidence as reflected in Dr. Blankenhorn's 
1944 study suggesting that beriberi heart disease might be 
due to nutritional deficiency, and finding beriberi heart 
disease to be a complication of other forms of chronic heart 
disease, noting that peripheral neuritis was most important 
in determining that a person suffered from vitamin B-1 
deficiency; Dr. Keys' September 1948 study to the effect that 
alteration in caloric nutritional status had much relevance 
to ordinary cardiovascular problems; a March 1961 research 
report showing that the degree of arteriosclerotic 
deterioration in individuals incarcerated in enemy camps 
during World War II was in direct relation to the duration of 
the detention; the April 1965 medical study showing 
atherosclerotic damage now being found among U.S. citizens 
held in captivity by the German government in World War II to 
be late sequelae of starvation and stress during internment; 
the July 1987 memorandum referencing medical opinions and 
evidence linking malnutrition during veterans' POW 
incarceration with the later development of cardiovascular 
disease; the October 1990 VA medical opinion that one of the 
adverse effects of malnutrition on the heart could be due to 
beriberi; Dr. Krablin's December 1990 citation of medical 
evidence supporting the likelihood of universal worsening of 
arteriosclerotic heart disease related to stress and 
malnutrition associated with POWs, and his specific medical 
opinion that stress and malnutrition associated with the 
veteran's POW experiences contributed to the worsening of his 
arteriosclerotic heart disease; the February 1992 VA medical 
opinion that a relationship between the veteran's POW 
experiences involving malnutrition and stress and his 
subsequent heart disease would be impossible to disprove; Dr. 
Sautter's 1992 medical opinion that it could not be stated 
with any degree of certainty that POW incarceration did not 
accelerate aging of the cardiovascular system, given the 
known increased mortality in those who were incarcerated; Dr. 
Manson's January 1993 medical opinion that it was extremely 
plausible that increased stress and increased stress hormone 
levels the veteran endured as a POW could have influenced his 
risk of atherosclerosis; Dr. Krablin's January 1993 medical 
opinion that the veteran's arterial sclerosis was accelerated 
by his POW experiences wherein he became extremely emaciated 
and ill, for which one of the explanations was probable 
thiamin deficiency which caused cardiac beriberi; Dr. Page's 
April 1993 medical opinion that mortality data findings 
provided strong evidence of a link between malnutrition 
during POW captivity and subsequent ischemic heart disease; 
the May 1994 VA medical opinion that a diet with severe 
protein and thiamin deficiencies could result in a 
dysfunctional metabolism, which in turn could play a part in 
the development of atherosclerosis; Dr. Krablin's November 
1994 medical opinions that the veteran undoubtedly had wet 
beriberi heart disease as a POW, citing symptoms which 
documented the probability of severe thiamin deficiency, and 
that he now had secondary arteriosclerotic disease more 
aggressively present because of terrible malnourishment as a 
POW; and Dr. Stenger's May and October 1998 medical studies 
showing that severe and continuing emotional stress and 
extreme malnutrition suffered by POWs in World War II played 
important causal and/or contributing roles in their 
subsequent development of cardiovascular disease.

As the veteran's contentions are supported by credible 
evidence, the Board finds that the claim for direct service 
connection for arteriosclerotic heart disease is "well-
grounded" within the meaning of 38 U.S.C.A. § 5107(a); that 
is, he has presented a claim which is plausible.  The Board 
is also satisfied that all relevant facts have been properly 
developed, and that no further development is required to 
comply with the duty to assist the veteran mandated by 
38 U.S.C.A. § 5107(a).        

Having found this combat veteran's claim for direct service 
connection for arteriosclerotic heart disease to be well-
grounded under the VA law and regulations in effect prior to 
24 August 1993, the Board notes that 38 U.S.C.A. § 1154(b) 
and the holdings of the Federal Circuit and the U.S. Court of 
Appeals for Veterans Claims in Collette and Arms, 
respectively, require the award of service connection, unless 
service connection is rebutted by clear and convincing 
evidence to the contrary - that is, unless the VA comes 
forward with more than a preponderance of the evidence 
against the claim in the merits-adjudication stage.  Having 
weighed the credible lay and medical evidence in this case, 
the Board finds that direct service connection for 
arteriosclerotic heart disease must be granted based on the 
law and regulations in effect prior to 24 August 1993, 
inasmuch as service connection has not been rebutted by such 
clear and convincing evidence.

In reaching this conclusion, the Board has considered the 
evidence against the veteran's claim for service connection, 
which includes the October 1990 VA medical opinion citing 
reports that the coronary arteries might be well-preserved in 
individuals with chronic undernutrition; Dr. Wisman's January 
1991 statement that he was unaware of any medical studies 
which demonstrated a link between POW captivity during World 
War II and the initiation or aggravation of atherosclerotic 
disease; the VA physician's February 1992 comment that a 
relationship between the veteran's POW experiences and his 
subsequent heart disease would be difficult to prove; the 
July 1992 VA cardiologist's statement that there was no 
documentation that the veteran had beriberi heart disease, 
and opinion that the numerous studies submitted by the 
veteran were not conclusive that his present heart disease 
was either caused or exacerbated by his nutritional problems 
as a POW; Dr. Sautter's 1992 comment that the exact factor or 
combination of factors which would cause accelerated aging of 
the cardiovascular system in a specific individual who had 
been incarcerated as a POW remained unknown; the November 
1992 VA cardiologist's opinion that there was no medical 
foundation for the premise that beriberi heart disease was a 
cause of arteriosclerotic coronary disease; the April 1993 VA 
cardiologist's opinion that the ideas postulated by Dr. 
Manson were not related to the veteran's problems; the May 
1993 VA cardiologist's opinion that there was no 
substantiation of the veteran's claim that he suffered 
beriberi heart disease as a result of malnutrition, and 
comment that she had never seen clear evidence linking 
ischemic heart disease in POWs with earlier treatment during 
captivity; Dr. Stenger's May 1998 medical article citing 
previous clinical studies that had reportedly been 
inconclusive in demonstrating the existence of a direct 
causal relationship between stress and subsequent 
cardiovascular pathology; and Dr. Stenger's October 1998 
medical article which noted a prevailing medical view that 
lowered fat intake, as occurred in starvation, lowered the 
amount of "bad" cholesterol and might even be beneficial to 
the cardiovascular system.

When, after consideration of all evidence and material of 
record, there is an approximate balance of positive and 
negative evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b).  When all of the evidence is 
assembled, the VA is then responsible for determining whether 
the evidence supports the claim or is in relative equipoise, 
with the veteran prevailing in either event, or whether a 
fair preponderance of the evidence is against the claim, in 
which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  

Having weighed the probative value of the credible evidence 
in considering the merits of this case, the Board finds that 
there is at least an approximate balance of positive and 
negative evidence regarding the matters of whether the 
veteran suffered from beriberi and beriberi heart disease 
during his POW captivity, and whether the stress and type of 
malnutrition he suffered from during his POW captivity (for 
which he is service-connected) is linked to his subsequent 
development of ischemic heart disease.  Numerous medical 
studies and opinions submitted by the veteran support an 
etiological relationship between malnutrition and stress 
experienced by POWs during captivity and the development of 
beriberi and other forms of heart disease, whereas the 
adverse evidence consists of medical studies and opinions 
indicating no link between POW captivity during World War II 
or beriberi heart disease and the initiation or aggravation 
of atherosclerosis.  Dr. Krablin, the veteran's personal 
treating physician for his CAD since 1988, has opined that 
the veteran undoubtedly had wet beriberi heart disease as a 
POW, and that this had caused him to now have secondary 
arteriosclerotic disease more aggressively present, whereas a 
VA cardiologist who never examined the veteran has opined 
that there was no documentation that the veteran had beriberi 
heart disease, that the numerous studies he submitted were 
not conclusive that his present heart disease was either 
caused or exacerbated by his nutritional problems as a POW, 
and that there was no medical foundation for the premise that 
beriberi heart disease was a cause of arteriosclerotic 
coronary disease.  The Board notes that the veteran has 
marshaled an impressive array of medical evidence in his 
favor which links malnutrition and stress during POW 
captivity to the subsequent development of ischemic heart 
disease, and accords greater probative value to the studied 
medical evaluations and opinions of his long-term treating 
physician for cardiovascular disease than to the opinions of 
a VA cardiologist who never so much as examined the veteran.

As clear and convincing evidence against this combat 
veteran's claim (more than a preponderance of the adverse 
evidence) has not been presented, as is required to rebut his 
lay and other evidence of in-service incurrence of 
arteriosclerotic heart disease, the Board finds that he 
prevails on the merits, and direct service connection must be 
granted under the applicable law, regulations, and judicial 
holdings.  In reaching this conclusion, the Board has applied 
the provisions of 38 C.F.R. § 3.304(e) which require that the 
circumstances attendant upon the individual veteran's 
confinement as a POW and the duration thereof be associated 
with pertinent medical principles in determining whether 
disability manifested subsequent to service is etiologically 
related to the POW experience.    

B.  Claim for Effective Date of the Grant of Service 
Connection

Under the applicable criteria, the effective date of an 
evaluation and award of compensation based on an original 
claim will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later, unless 
specifically provided otherwise.  38 U.S.C.A. § 5110(a); 
38 C.F.R. § 3.400(a).  The effective date of an award of 
disability compensation based on a claim for direct service 
connection will be the day following separation from active 
service or the date entitlement arose, if the claim is 
received within 1 year after separation from service; 
otherwise, the effective date will be the date of receipt of 
the claim or the date entitlement arose, whichever is later.  
38 C.F.R. § 3.400(b)(2).  

When compensation is awarded pursuant to a liberalizing law, 
or a liberalizing VA issue approved by the VA Secretary, the 
effective date of such award shall be fixed in accordance 
with the facts found, but shall not be earlier than the 
effective date of the act or administrative issue.  When 
compensation is awarded pursuant to a liberalizing law or VA 
issue which became effective on or after the date of its 
enactment or issuance, in order for a claimant to be eligible 
for a retroactive payment under the provisions of this 
paragraph the evidence must show that the claimant met all 
eligibility criteria for the liberalized benefit on the 
effective date of the liberalizing law or VA issue and that 
such eligibility existed continuously from that date to the 
date of the claim or administrative determination of 
entitlement.  The provisions of this paragraph are applicable 
to original claims.  38 C.F.R. § 3.114(a).  If a claim is 
reviewed on the initiative of the VA within 1 year from the 
effective date of the law or VA issue, or at the request of a 
claimant received within 1 year from that date, benefits may 
be authorized from the effective date of the law or VA issue.  
38 C.F.R. § 3.114(a)(1).  If a claim is reviewed on the 
initiative of the VA more than 1 year after the effective 
date of the law or VA issue, benefits may be authorized for a 
period of 1 year prior to the date of the administrative 
determination of entitlement.  38 C.F.R. § 3.114(a)(2).  If a 
claim is reviewed at the request of the claimant more than 1 
year after the effective date of the law or VA issue, 
benefits may be authorized for a period of 1 year prior to 
the date of receipt of such request.  38 U.S.C.A. § 5110(g); 
38 C.F.R. § 3.114(a)(3).

Where compensation is awarded pursuant to any act or 
administrative issue, the effective date of such award shall 
be fixed in accordance with the facts found but shall not be 
earlier than the effective date of the act or administrative 
issue.  In no event shall such award be retroactive for more 
than 1 year from the date of application therefor or the date 
of the administrative determination of entitlement, whichever 
is earlier.  38 U.S.C.A. § 5110(g).  Where revised VA 
regulations expressly state an effective date and contain no 
provisions for retroactive applicability, the VA Secretary 
intended to apply those regulations only as of the effective 
date.  38 U.S.C.A. § 5110(g) prevents the application of a 
later, liberalizing law to a claim prior to the effective 
date of the liberalizing law.  Rhodan v. West, 12 Vet. 
App. 55 (1998); see also McCay v. Brown, 9 Vet. App. 183, 187 
(1996) (the plain language of 38 U.S.C.A. § 5110(g) prohibits 
a retroactive award prior to the effective date of the 
legislation), aff'd, 106 F. 3d 1577 (Fed. Cir. 1997). 

Direct service connection for arteriosclerotic heart disease 
having been granted based on the VA law and regulations in 
effect prior to 24 August 1993, the matter of the effective 
date for the grant of service connection remains for 
appellate determination.  In this case, the VA received the 
veteran's original claim for direct service connection for a 
heart disorder in July 1990, over 44 years following 
separation from service in 1945.  The veteran has not 
contended, nor do the facts show, that he filed an original 
claim for service connection for a heart disorder prior to 
1990.  Thus, the proper effective date for the grant of 
service connection may not be the date following separation 
from service.  Where a claim for direct service connection is 
received more than 1 year following separation from service, 
the controlling law and regulations specifically provide that 
the proper effective date may be no earlier than the date of 
receipt of the claim or the date entitlement arose, whichever 
is later.

Although the veteran has claimed an effective date of March 
1990 as the proper effective date for the grant of service 
connection for arteriosclerotic heart disease based on an 
original claim, the Board finds that assignment of such 
effective date is not warranted in this case, inasmuch as the 
claim received by the VA from the veteran in March 1990 
pertained only to an increased rating for his service-
connected residuals of malnutrition.  That claim may not be 
reasonably construed to be a claim for service connection for 
arteriosclerotic heart disease, inasmuch as no language 
therein identified service connection for heart disease as 
the benefit sought.  See 38 U.S.C.A. § 5101(a); 38 C.F.R. 
§§ 3.151(a), 3.155(a).

The Board has considered the propriety of assigning July 1990 
as the effective date of the veteran's claim for direct 
service connection for heart disease received more than 1 
year following separation from service, but 38 C.F.R. 
§ 3.400(b)(2) requires the assigned effective date to be the 
later of the date of receipt of the claim or the date 
entitlement arose.  Although the VA received the veteran's 
formal claim for service connection for a heart disorder in 
July 1990, there was no medical evidence in the record at 
that time linking the veteran's heart disease to military 
service or any incident thereof, including malnutrition or 
stress associated with his POW experiences.  The service 
medical records and the evidence developed for 43 years post 
service are devoid of any evidence of cardiovascular disease.  
The first documentation of any such disease is contained in 
late 1988 Gettysburg Hospital records which showed the 
veteran's first MI, but only a 1-year history of chest pain 
was indicated, with no link to military service or any 
incident thereof.  In an early 1989 VA report of medical 
history, the veteran specifically denied cardiovascular 
symptoms during his captivity as a POW, and additional late 
1989 Gettysburg Hospital records also showed no link between 
the veteran's second MI with coronary artery bypass surgery 
and any incident of military service.  Neither were the 
cardiovascular findings on VA POW Protocol examination of 
June 1990 linked to any incident of the veteran's military 
service. 

The first medical evidence contained in the record linking 
aggravation of the veteran's arteriosclerotic heart disease 
to stress and malnutrition associated with his POW 
experiences is contained in a December 1990 statement from 
Dr. Krablin, the veteran's personal treating physician for 
CAD.  Thus, the Board finds that the proper effective date 
for the grant of service connection for arteriosclerotic 
heart disease may not be prior to the date entitlement arose, 
that is, prior to the date the VA received Dr. Krablin's 
December 1990 statement which first established the required 
medical nexus between that disorder and the veteran's 
military service, inasmuch as the date the VA received that 
evidence is later than July 1990, the date of the claim for 
service connection.  

The record shows that the VA received Dr. Krablin's December 
1990 statement as part of a large folder of documents dated 
21 March 1991 which he submitted to the RO at the hearing on 
appeal held on that date.  Page 3 of the hearing transcript 
indicates that the veteran's representative specifically 
introduced Dr. Krablin's statement as new evidence for the 
RO's consideration in his claim for service connection.  The 
July 1991 Hearing Officer's decision refers to Dr. Krablin's 
December 1990 statement as having been received at the March 
1991 hearing, and in written argument dated in July 1991 the 
veteran's representative stated that the veteran introduced 
Dr. Krablin's statement into evidence at the March 1991 
hearing on appeal.  As the record clearly establishes that 
Doctor Krablin's December 1990 statement was received by the 
VA on 21 March 1991, the Board finds that the proper 
effective date for the grant of direct service connection for 
arteriosclerotic heart disease is 21 March 1991, the date 
entitlement to that benefit arose.    


ORDER

An effective date of 21 March 1991 for the grant of service 
connection for arteriosclerotic heart disease is granted.



		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals



 

